DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  440-1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patil (PG Pub 20180183406).
Considering claim 1, Patil (Figure 1) teaches an air gap type fil bulk acoustic resonator (FBAR) comprising: a substrate (102 + paragraph 0036) comprising an air gap portion (103 + paragraph 0036) with a top surface in which a substrate cavity is formed; a lower electrode (104 + paragraph 0036) formed above the substrate while surrounding the air gap portion; a piezoelectric layer (105 + paragraph 0037) formed above the lower electrode; an upper electrode (106 + paragraph 0038) formed above the piezoelectric layer corresponding to a virtual area formed according to a vertical projection of the air gap portion, wherein the piezoelectric layer comprises a void portion (110a + paragraph 0039) having a piezoelectric cavity between the lower electrode and the upper electrode and wherein the void portion (110a + paragraph 0039) is formed below an edge portion corresponding to an end part of the upper electrode (106 + paragraph 0038).
Considering claim 2, Patil (Figure 1) teaches wherein the void portion (110a + paragraph 0039) is a first void portion comprising a first piezoelectric cavity in which an opened top surface is formed to partially expose a bottom of the edge portion and a closed bottom surface is formed not to expose a top of the lower electrode (106 + paragraph 0038).
Considering claim 3, Patil (Figure 1) teaches wherein in the first void portion, a first one side virtual surface perpendicularly extending from one side boundary wall forming the first piezoelectric cavity meets a lower inner area of the edge portion and wherein a first other side virtual surface perpendicularly extending from another side boundary wall forming the first piezoelectric cavity meets an upper inner area of the substrate cavity (implicit since the points are virtual).
Considering claim 4, Patil (Figure 1) teaches wherein an end surface of the edge portion is spaced at a certain distance or more apart from the first other side virtual surface so that a top of the first piezoelectric cavity is partially opened (implicit since the points are virtual).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil (PG Pub 20180183406) and in view of Lee (PG Pub 20180062608).
Considering claim 5, Patil teaches the air-gap type as described above.
However, Patil does not teach wherein the edge portion is an electrode structure having a relatively greater electrode thickness in comparison to other electrode structures forming the upper electrode.
Lee teaches wherein the edge portion (150 + 152 + paragraph 0074) is an electrode structure having a relatively greater electrode thickness in comparison to other electrode structures forming the upper electrode (152 + 150 + paragraph 0074).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the edge portion is an electrode structure having a relatively greater electrode thickness in comparison to other electrode structures forming the upper electrode into Patil’s device for the benefit of preventing vibrations from being released from the active region S to the outside.
Allowable Subject Matter
Claims 6-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Considering claim 6, the prior art does not teach wherein the piezoelectric layer further comprises a second void portion having a second piezoelectric cavity formed to be spaced at a certain distance apart from the first void portion.
Furthermore, claims 7-11, which depend upon claim 6, would be allowable if they depended upon an independent and allow claim.
Considering claim 12, the prior art does not teach wherein the void portion is a third void portion comprising a third piezoelectric cavity in which a closed top surface is formed not to expose a bottom of upper electrode and an opened bottom surface is formed to expose a top of the lower electrode.
Furthermore, claims 13-18, which depend upon claim 6, would be allowable if they depended upon an independent and allow claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN P GORDON/Primary Examiner, Art Unit 2837